PER CURIAM:
Jimmie Darion Stanley seeks to appeal the extent of the district court’s reduction of his sentence pursuant to the Government’s Rule 35(b) motion. Under 18 U.S.C. § 3742 (2006) this court does not have “jurisdiction to review the extent of the district court’s downward departure.” United, States v. Hill, 70 F.3d 321, 324 (4th Cir.1995). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.